Title: From Thomas Jefferson to John Trumbull, 1 June 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris June 1. 1789.

Your favor of May 26. came to hand yesterday. The balance shall be immediately remitted. Perhaps it may be disagreeable to Mr. Grand to give a bill of exchange for so small a sum, in which case I will send the cash itself by Mr. Paradise adding to it the price of Sterne’s sentimental journey, printed in London by Wenman No. 144. Fleet street in 16s. or in 24s, which I will beg the favor of you to send me, with such other of his works as are printed in the same size. It is on account of the size that I want them and shall be glad to have all his works in that size, tho’ I have them already in a larger form. If sent by the first Diligence after you receive this, they will probably find me here. Write me the price by the first post that I may add it to the last balance. They come best unbound.
As you express yourself doubtfully on the proposition in my last, and it may be because I did not sufficiently explain the event which may give place for that arrangement, I will observe to you that Mr. Short and myself came here with an idea of staying but two years, because my commission was limited to that. Dr. Franklin’s departure produced another commission to me to remain here indefinitely. Tho’ I do not propose to be very long in any office, yet as long as I remain in any, I believe I shall prefer the present one. This will be for some years if it depends on myself. But I am going out of life, Mr. Short is coming in. He has never viewed his present situation but as temporary. He has never considered it as one in which he should continue. His views are justly directed to something  permanent, independant, in his own country, and which may admit him to marry. His talents, his virtues, and his connections ensure him any thing he may desire. Perhaps he has already let pass the most favorable opportunity of putting himself in the way of preferment. But these opportunities will recur. His letters to me during his absence shewed to me that he thought it time to return to his own country, and some expressions in conversation make me suppose he means to do it on my return. I have not asked his decision, lest he might mistake my wishes. He put himself under my guidance at 19. or 20. years of age. He is to me therefore as an adoptive son, and nothing is more interesting to me than that he should do what is best for himself. It is on this principle alone that I shall acquiesce under his leaving me; because I am persuaded he will obtain better positions. Your great pursuit on the contrary renders a continuance in Europe more eligible to you, and it was the expectation that a residence here might be advantageous which permitted me to indulge the wish that you would accept of Mr. Short’s place if he should decide to quit it. I hope, from your letter, that you are not indisposed to it, and be assured I shall do every thing in my power to make the office further your improvement and not obstruct it. I shall be happy to meet you in America, and to know there your decision tho’ it would be more convenient to me to know it before because I might be on the look out for a person if your decision is contrary to my wish. In all cases I am with sincere esteem & attachment Dear Sir Your affectionate friend & ser[vt.,]

Th: Jefferson

